PER CURIAM.
In this workers’ compensation case, the employer and servicing agent appeal, and the claimant cross-appeals, from an order awarding temporary partial disability ben*449efits. Because only the issue of whether the claimant was entitled to permanent total disability benefits was framed by the pleadings and tried by the parties, we reverse the award of temporary partial disability benefits. See Florida Power Corp. v. Hamilton, 617 So.2d 333 (Fla. 1st DCA 1993). The employer and servicing agent also challenge what they claim was an award of attorney’s fees. However, as the claimant correctly points out, the order neither awards a fee nor states that the employer and servicing agent shall be liable for any fee. Accordingly, this issue is premature. Finally, because it appears that the claim for permanent total disability benefits was mature and ripe for determination, on remand we direct the judge of compensation claims to consider and rule on that claim.
REVERSED and REMANDED, with directions.
WEBSTER, LEWIS and HAWKES, JJ., concur.